 Case 16-39654       Doc 467      Filed 12/30/19 Entered 12/30/19 11:16:20            Desc Main
                                   Document     Page 1 of 10


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                             )     Case No. 16-39654
                                                   )     (Jointly Administered)
ARGON CREDIT, LLC, et al,                          )
                                                   )     Chapter 7
                       Debtors.                    )
                                                   )     Hon. Deborah L. Thorne
                                                   )
                                                   )     Hearing Date: January 21, 2020 at 9:30 a.m.

                                     NOTICE OF MOTION

        PLEASE TAKE NOTICE that on January 21, 2020 at 9:30 a.m., the undersigned shall
appear before the Honorable Deborah L. Thorne in Courtroom 613, or whomever may be sitting
in her place and stead, at the United States Bankruptcy Court for the Northern District of Illinois,
Eastern Division, 219 S. Dearborn Street, Chicago, Illinois and will then and there present the
Motion for Entry of an Order: (I) Pursuant to Bankruptcy Rule 9019 Approving Settlement with
Broadmark Capital, LLC, (II) Approving Payment of Contingency Fee, and (III) Approving
Request for Limited Notice, a copy of which is attached hereto and herewith served upon you.

Dated: December 30, 2019                       EUGENE CRANE, CHAPTER 7 TRUSTEE

                                               By: /s/ Elizabeth L. Janczak
                                                  One of His Attorneys

                                                Shelly A. DeRousse, Esq.
                                                Elizabeth L. Janczak, Esq.
                                                FREEBORN & PETERS LLP
                                                311 South Wacker Drive, Suite 3000
                                                Chicago, Illinois 60606-6677
                                                Telephone: 312.360.6000
                                                Facsimile: 312.360.6520
                                                sderousse@freeborn.com
                                                ejanczak@freeborn.com
 Case 16-39654       Doc 467     Filed 12/30/19 Entered 12/30/19 11:16:20           Desc Main
                                  Document     Page 2 of 10


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                            )     Case No. 16-39654
                                                  )     (Jointly Administered)
ARGON CREDIT, LLC, et al,                         )
                                                  )     Chapter 7
                      Debtors.                    )
                                                  )     Hon. Deborah L. Thorne
                                                  )
                                                  )     Hearing Date: January 21, 2020 at 9:30 a.m.

                                 CERTIFICATE OF SERVICE

        I, Elizabeth L. Janczak, an attorney, hereby certify that on December 30, 2019, I caused a
true and correct copy of the foregoing Notice of Motion and Motion for Entry of an Order: (I)
Pursuant to Bankruptcy Rule 9019 Approving Settlement with Broadmark Capital, LLC, (II)
Approving Payment of Contingency Fee, and (III) Approving Request for Limited Notice to be
filed electronically with the Court and served upon the following parties by the manner listed.

                                                       /s/ Elizabeth L. Janczak

CM/ECF Service List

Harold Abrahamson aralawfirm@aol.com
Gabriel Aizenberg aizenbergg@gtlaw.com, malisc@gtlaw.com; chilitdock@gtlaw.com;
stibbep@gtlaw.com; mendeloffs@gtlaw.com; ickesp@gtlaw.com
Kimberly Bacher Kimberly.Bacher@usdoj.gov, kimberlyabacher@hotmail.com
Paul M Bauch pbauch@lakelaw.com, smohan@lakelaw.com;
5242@notices.nextchapterbk.com
Rachel Blise rblise@foley.com
Michael A Brandess mbrandess@sfgh.com, bkdocket@sfgh.com
Terence Campbell tcampbell@cotsiriloslaw.com, protert@cotsiriloslaw.com
Eugene Crane ecrane@craneheyman.com, il41@ecfcbis.com; jmunoz@cranesimon.com;
dkobrynski@cranesimon.com
Eugene Crane ecrane@cranesimon.com, jmunoz@cranesimon.com;
dkobrynski@cranesimon.com; gheyman@craneheyman.com
Eugene Crane ecrane@cranesimon.com, il41@ecfcbis.com; jmunoz@cranesimon.com;
dkobrynski@cranesimon.com
Jeffrey C Dan jdan@cranesimon.com, sclar@cranesimon.com;
mjoberhausen@cranesimon.com
Shelly A. DeRousse sderousse@freeborn.com, bkdocketing@freeborn.com
William J Factor wfactor@wfactorlaw.com, wfactorlaw@gmail.com;
bharlow@wfactorlaw.com; wfactor@ecf.inforuptcy.com; wfactormyecfmail@gmail.com;
factorwr43923@notify.bestcase.com
Jonathan P Friedland jfriedland@sfgh.com, bkdocket@sfgh.com
Matthew T. Gensburg MGensburg@gcklegal.com
 Case 16-39654    Doc 467    Filed 12/30/19 Entered 12/30/19 11:16:20    Desc Main
                              Document     Page 3 of 10


E. Philip Groben pgroben@gcklegal.com, bcervantes@gcklegal.com,
rrodriguez@gcklegal.com
Valerie A Hamilton vhamilton@sillscummis.com
Jill M Hutchison jhutchison@cotsiriloslaw.com, bdardar@cotsiriloslaw.com
Elizabeth L Janczak ejanczak@freeborn.com, bkdocketing@freeborn.com
Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
Derek V. Lofland derekloflandesq@gmail.com
Sara E Lorber slorber@wfactorlaw.com, slorber@ecf.inforuptcy.com;
nbouchard@wfactorlaw.com; bharlow@wfactorlaw.com
Edward Miller edmilleresq@aol.com
Karthik Nagarur knagarur@gmail.com
Jeffrey K. Paulsen jpaulsen@wfactorlaw.com, bharlow@wfactorlaw.com;
jpaulsen@ecf.inforuptcy.com
Nancy A Peterman petermann@gtlaw.com, chilitdock@gtlaw.com; greenbergc@gtlaw.com;
stibbep@gtlaw.com; powersr@gtlaw.com
Lars A Peterson lpeterson@lowis-gellen.com
Peter J Roberts proberts@foxrothschild.com, cknez@foxrothschild.com
Carolina Y. Sales csales@lakelaw.com, smohan@lakelaw.com;
5241@notices.nextchapterbk.com
Christina Sanfelippo csanfelippo@foxrothschild.com, orafalovsky@foxrothschild.com
Steven S. Shonder Steve@ShonderLegal.com, sshonder@me.com
M. Gretchen Silver ustpregion11.es.ecf@usdoj.gov, gretchen.silver@usdoj.gov;
denise.delaurent@usdoj.gov
Arthur G Simon asimon@cranesimon.com, sclar@cranesimon.com;slydon@cranesimon.com
Michael J. Small msmall@foley.com, thardy@foley.com;DocketFlow@foley.com
Peter S Stamatis peter@stamatislegal.com
Justin R. Storer jstorer@lakelaw.com, 5217@notices.nextchapterbk.com;ECF@Lakelaw.com
Brian P Welch bwelch@burkelaw.com, gbalderas@burkelaw.com
Jeffrey Wilens jeff@lakeshorelaw.org
 Case 16-39654        Doc 467        Filed 12/30/19 Entered 12/30/19 11:16:20        Desc Main
                                      Document     Page 4 of 10


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                             )      Case No. 16-39654
                                                   )      (Jointly Administered)
ARGON CREDIT, LLC, et al,                          )
                                                   )      Chapter 7
                       Debtors.                    )
                                                   )      Hon. Deborah L. Thorne
                                                   )
                                                   )      Hearing Date: January 21, 2020 at 9:30 a.m.


            MOTION FOR ENTRY OF AN ORDER: (I) PURSUANT TO
    BANKRUPTCY RULE 9019 APPROVING SETTLEMENT WITH BROADMARK
       CAPITAL, LLC, (II) APPROVING PAYMENT OF CONTINGENCY FEE
           AND (III) APPROVING REQUEST FOR LIMITED NOTICE

         Eugene Crane (the “Trustee”), the chapter 7 Trustee in the above captioned cases, by and

through his undersigned counsel, hereby moves (the “Motion”) this Court pursuant to Rule 9019

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) for entry of an order

approving settlement between the Trustee and Broadmark Capital, LLC (“Broadmark”),

approving payment of the contingency fee owed to Freeborn & Peters LLP (“Freeborn”), and

approving limited notice of this Motion. In support of the Motion, the Trustee states as follows:

                                     JURISDICTION AND VENUE

         1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and

28 U.S.C. § 157(a) and Internal Operating Procedure 15(a) of the United States District Court for

the Northern District of Illinois.

         2.     Venue is proper in this district pursuant to 28 U.S.C. § 1408.

         3.     The predicate for the relief requested in this Motion is Bankruptcy Rule 9019.
 Case 16-39654        Doc 467    Filed 12/30/19 Entered 12/30/19 11:16:20            Desc Main
                                  Document     Page 5 of 10


                                        BACKGROUND

I.     General Case Background

       4.      On December 16, 2016 (the “Petition Date”), Argon Credit, LLC (“Argon

Credit”) and Argon X, LLC (“Argon X,” together with Argon Credit, the “Debtors”) filed

voluntary petitions for relief under chapter 11 of title 11 of the United State Code (the

“Bankruptcy Code”).

       5.      On January 11, 2017, the Debtors’ bankruptcy cases were converted from cases

under chapter 11 to cases under chapter 7.

       6.      The Trustee was appointed as interim chapter 7 trustee on April 17, 2017 and

confirmed by the Court on July 6, 2017.

       7.      On July 11, 2017, the Court entered an order authorizing the Trustee to employ

Freeborn as special counsel to, among other things, pursue chapter 5 causes of action on a

contingency fee basis. (ECF No. 207). Pursuant to the court-approved terms of Freeborn’s

engagement, Freeborn is entitled to a contingency fee of: (i) 30% of the cash value of the

settlement prior to filing a lawsuit (the “Pre-Suit Contingency Fee”) or 40% of the cash value of

the settlement after filing a lawsuit (the “Post-Suit Contingency Fee,” together with the Pre-Suite

Contingency Fee, the “Settlement Amount Contingency Fee”), (ii) plus the cash equivalent value

of any claim waiver obtained (the “Claim Waiver Contingency Fee”).

II.    The Broadmark Settlement

       8.      On December 14, 2018, the Trustee filed a complaint (the “Complaint”) against

multiple defendants, including Broadmark. The Complaint asserted claims against co-defendants

for, among other things, breach of fiduciary duty and avoidance and recovery of fraudulent and

preferential transfers. As against Broadmark, the Trustee asserted claims for avoidance and




                                                2
    Case 16-39654       Doc 467       Filed 12/30/19 Entered 12/30/19 11:16:20                    Desc Main
                                       Document     Page 6 of 10


recovery of $528,333.33 in transfers and disallowance of its claims pursuant to 11 U.S.C. §§

502, 548, and 550.

        9.        Broadmark provided the Trustee with certain information in support of its

asserted defenses and the parties subsequently engaged in negotiations regarding resolution of

the claims asserted in the Complaint.

        10.       To resolve their disputes, the parties entered into a settlement agreement

(the “Settlement Agreement”) fully resolving the claims asserted in the Complaint. A true and

correct copy of the Settlement Agreement is attached hereto as Exhibit 1.

        11.       The relevant terms of the Settlement Agreement are as follows: 1

              •   Broadmark shall pay the Trustee the sum of $42,500.00 (the “Settlement Sum”) in
                  full satisfaction of the Avoidance Claims (as defined in the Settlement
                  Agreement);

              •   Broadmark shall waive all claims against the Trustee, the Debtors and their
                  estates, relating to the Avoidance Claims and Adversary Proceeding (as defined in
                  the Settlement Agreement) including a $2.6 million proof of claim filed against
                  Argon Credit and any claim arising under section 502(h) of the Bankruptcy Code;
                  and

              •   The Trustee, on behalf of the Debtors’ estates, shall release Broadmark from all
                  claims arising from, in connection with, or related to the Avoidance Claims and
                  Adversary Proceeding (as defined in the Settlement Agreement).

                                          RELIEF REQUESTED

        12.       By this Motion, the Trustee seeks entry of an order approving the Settlement

Agreement pursuant to Bankruptcy Rule 9019(a) and entry of an order approving the Settlement

Amount Contingency Fee owed to Freeborn.




1
         The discussion of the settlement with Broadmark set forth in this Motion is merely a summary of terms.
All parties-in-interest should read the entire Settlement Agreement to understand the entire scope of the parties’
agreements. In the event of any discrepancy, the terms of the Settlement Agreement shall govern.


                                                        3
 Case 16-39654        Doc 467      Filed 12/30/19 Entered 12/30/19 11:16:20              Desc Main
                                    Document     Page 7 of 10


             A. Approval of the Settlement Agreement

       13.      Pursuant to Bankruptcy Rule 9019(a), “[o]n motion by the trustee and after notice

and a hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a).

Such settlements should be approved by a court if they are fair and reasonable and in the best

interests of the debtor’s estate. See Depoister v. Mary M. Halloway Found., 36 F.3d 582, 586

(7th Cir. 1994) (“In conducting a hearing under Rule 9019(a), the bankruptcy court is to

determine whether the proposed compromise is fair and equitable and in the best interests of the

bankruptcy estate.”) (internal citations omitted); In re Andreuccetti, 975 F.2d 413, 421 (7th Cir.

1992) (holding that Bankruptcy Rule 9019(a) authorizes the court to approve a settlement if “the

settlement is in the best interests of the estate”); In re Energy Coop., Inc., 886 F.2d 921, 926-27

(7th Cir. 1989) (providing that “[t]he benchmark for determining the propriety of a bankruptcy

settlement is whether the settlement is in the best interests of the estate”); In re Griffen Trading

Co., 270 B.R. 883, 903 (Bankr. N.D. Ill. 2001), aff’d, 270 B.R. 905 (N.D. Ill. 2001) (citing

LaSalle Nat’l Bank v. Holland (In re Am. Reserve Corp.), 841 F.2d 159, 161 (7th Cir. 1987)).

       14.      Compromises are tools for expediting the administration of the case and reducing

administrative costs and are favored in bankruptcy. See Fogel v. Zell, 221 F.3d 955, 960 (7th

Cir. 2000) (“Judges naturally prefer to settle complex litigation than to see it litigated to the hilt,

especially when it is litigation in a bankruptcy proceeding – the expenses of administering the

bankruptcy often consume most or even all of the bankrupt’s assets.”); Meyers v. Martin (In re

Martin), 91 F.3d 389, 393 (3d Cir. 1996) (“To minimize litigation and expedite the

administration of a bankruptcy estate, compromises are favored in bankruptcy.”); In re A&C

Props., 784 F.2d 1377, 1381 (9th Cir. 1986).




                                                  4
 Case 16-39654       Doc 467     Filed 12/30/19 Entered 12/30/19 11:16:20              Desc Main
                                  Document     Page 8 of 10


       15.     The Court should grant a trustee’s request for approval of a settlement except in

the very limited circumstance where a proposed settlement “falls below the lowest point in the

range of reasonableness.”     Energy Coop., 886 F.2d at 929; Official Comm. of Unsecured

Creditors of Artra Group, Inc. v. Artra Group, Inc. (In re Artra Group, Inc.), 300 B.R. 699, 702

(Bankr. N.D. Ill. 2003) (same); In re Rimsat, Ltd., 224 B.R. 685, 688 (Bankr. N.D. Ind. 1997)

(providing that the court is required only “to canvas the issues in order to determine whether the

settlement falls below the lowest point in the range of reasonableness”); In re Telesphere

Commc’ns, Inc., 179 B.R. 544, 553 (Bankr. N.D. Ill. 1994).

       16.     In determining whether a proposed settlement is appropriate, neither an

evidentiary hearing nor a rigid mathematical analysis is required. Depoister, 36 F.3d at 586, 588

(evidentiary hearing not required); In re Energy Coop., 886 F.2d at 928-29 (rigid mathematical

analysis of settlement values not required); In re Am. Reserve Corp., 841 F.2d at 163 (mini-trial

not required). Rather, the Seventh Circuit offers the following guidelines:

       Central to the bankruptcy judge’s determination is a comparison of the
       settlement’s terms with the litigation’s probable costs and probable benefits.
       Among the factors the bankruptcy judge should consider in [the] analysis are the
       litigation’s probability of success, the litigation’s complexity, and the litigation’s
       attendant expense, inconvenience, and delay.

Am. Reserve Corp., 841 F.2d at 161 (citations omitted).

       17.     The Settlement Agreement satisfies this standard. Broadmark has agreed to pay a

$42,500.00 and waive all claims it has against the Debtors’ estates. The Trustee submits that this

settlement is well within the reasonable range of possible litigation outcomes taking into account

the defenses Broadmark has raised, the documentation it has provided in support of those

defenses, and the value of Broadmark’s full claims waiver a $2.6 million pre-petition claim.

Additionally, it avoids the costs of litigation which may be substantial and could significantly

reduce or eliminate any recovery, particularly given the amount at issue.


                                                 5
    Case 16-39654        Doc 467       Filed 12/30/19 Entered 12/30/19 11:16:20                    Desc Main
                                        Document     Page 9 of 10


        18.      This settlement allows the Trustee to avoid the uncertainty associated with

litigation while maximizing the value of the Debtors’ estates for the benefit of their creditors.

        19.      Accordingly, the Trustee submits that the Court should approve the Settlement

Agreement pursuant to Bankruptcy Rule 9019(a).

              B. Approval of the Settlement Amount Contingency Fee

        20.      The Trustee also requests approval to pay Freeborn the Settlement Amount

Contingency Fee per the terms of Freeborn’s retention of which Freeborn is entitled to a

Post-Suit Contingency Fee of 40%. 2

        21.      The Trustee submits that Freeborn is entitled to the Settlement Amount

Contingency Fee totaling $17,000.00 calculated as follows:

                                                                           Settlement Amount
                    Transferee                      Settlement Amount     Contingency Fee Owed
                                 Broadmark                     $42,500.00            $17,000.00
                                        Total:                 $42,500.00            $17,000.00


        22.      Accordingly, the Trustee requests that the Court approve, on an interim basis,

payment to Freeborn of $17,000.00 from the settlement proceeds, representing the total

Settlement Amount Contingency Fee owed from the settlement.

                                 REQUEST FOR LIMITED NOTICE

        23.      Bankruptcy Rule 2002(a)(3) requires twenty-one (21) days’ notice to all parties-

in-interest for motions to approve compromises. The Trustee requests that the Court approve

limited notice of this Motion to all parties who have appeared and requested notice in these cases

because the Trustee wishes to reduce costs incurred in serving this Motion on several hundred



2
          The Trustee is not requesting payment of any Claim Waiver Contingency Fees at this time, but reserves the
right to request authority to pay such fees in the future.



                                                        6
 Case 16-39654        Doc 467     Filed 12/30/19 Entered 12/30/19 11:16:20             Desc Main
                                  Document      Page 10 of 10


creditors, particularly in light of the amounts at issue in this settlement. Accordingly, the Trustee

submits that cause exists to approve limited notice of this Motion.

       WHEREFORE, the Trustee respectfully requests that the Court enter an order: (i)

approving the Settlement Agreement with Broadmark, (ii) approving payment to Freeborn, on an

interim basis, of $17,000.00 representing the total Settlement Amount Contingency Fee, (iii)

approving limited notice of this Motion, and (iv) granting such other and further relief as this

Court deems just and proper.



Dated: December 30, 2019                       EUGENE CRANE, CHAPTER 7 TRUSTEE

                                               By: /s/ Elizabeth L. Janczak
                                                  One of His Attorneys

                                                Shelly A. DeRousse, Esq.
                                                Elizabeth L. Janczak, Esq.
                                                FREEBORN & PETERS LLP
                                                311 South Wacker Drive, Suite 3000
                                                Chicago, Illinois 60606-6677
                                                Telephone: 312.360.6000
                                                Facsimile: 312.360.6520
                                                sderousse@freeborn.com
                                                ejanczak@freeborn.com




                                                 7
